COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-09-004-CV

KRISH-JOHNSON FAMILY PARTNERSHIP, L.P.                          APPELLANT

                                       V.

GILES ENGINEERING ASSOCIATES, INC.                                APPELLEE

                                   ----------

          FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                   ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellant’s Amended Motion For Voluntary

Dismissal.”    It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                                PER CURIAM

PANEL: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: May 21, 2009




     1
         … See Tex. R. App. P. 47.4.